DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending and have been examined.

Claim Objections
Claims 7 and 16 are objected to because of the following informalities: It is unclear why Applicant has chosen to identify the limitations with lower case roman numerals. Furthermore, it is unclear why Applicant has chosen to start at 9-12 and then change to 5.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 14, and 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 5 and 14; these claims are indefinite for the following reasons:
It is indefinite as to what is meant by “one or more addresses (for example, a Mac® address)”. It is unclear whether Applicant is referring to a MAC address (media access control address) or whether Applicant is referring to an address related to an Apple/Mac product. Furthermore, it is unclear why Applicant has included an exempli gratia in its claims. Either the term “address” stands on its own with a BRI in view of the specification or Applicant may further define what is meant by address (specifically reciting a MAC address). For the sake of compact prosecution, Examiner will interpret this limitation as an address.

In the event that by “Mac® address” Applicant is referring to the Apple trademark the claims are further indefinite. Claims 5 and 14 contain the trademark/trade name Mac®  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a computer and, accordingly, the identification/description is indefinite.


Regarding claim 7; this claim is indefinite for the following reasons:
Claims 7 recites the limitation "the given smart contract" in the 2nd line of the claims.  There is insufficient antecedent basis for this limitation in the claim. While there is an antecedent basis for one or more smart contracts, there is no basis for a given smart contract. Examiner respectfully suggests amending the claim so it is similar to claims 2, 6, 11, or 15 (where an antecedent basis is established for a given smart contract) or similar to claim 16 (where the limitation’s antecedent basis is established in a parent claim).
Claims 7 recites the limitation "the smart contract" in the 6th line of the claims.  There is insufficient antecedent basis for this limitation in the claim. While there is an antecedent basis for one or more smart contracts, there is no basis for a smart contract. Examiner respectfully suggests amending the limitation to “the given smart contract” in conjunction with the above suggestion where an antecedent basis is established.

Regarding claim 16; this claim is indefinite for the following reasons:
Claims 16 recites the limitation "the smart contract" in the 6th line of the claims.  There is insufficient antecedent basis for this limitation in the claim. While there is an antecedent basis for one or more smart contracts, there is no basis for a smart contract. Examiner respectfully suggests amending the limitation to “the given smart contract”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea which may be summarized as defining relationships between blocks of the blockchain. 

Claims 1, 10, and 20 recites the limitations of: 
exchange encrypted data therebetween, 
employs a blockchain whose entries are recorded in a ledger, 
wherein a directed acyclic graph (DAG) is utilized for defining relationships between blocks of the blockchain, 
characterized in that: (a) the ledger is implemented as a distributed ledger that stores references to a start and an end of the DAG, as well as references to one or more smart contracts employed in operation, 
wherein the one or more smart contracts define consideration that is to be exchanged in response to providing proof of completion of work; 
the DAG comprises a plurality of proposed solutions to problems posed in the one or more smart contracts; 
each of the one or more smart contracts includes machine-readable elements including at least one of: a data specification, an initial mining algorithm, an objective function for scoring the plurality of proposed solutions; 
cause the DAG to store temporary data and/or extended algorithm code used during an execution of a given transaction, 
wherein the temporary data and/or extended algorithm code stored in the DAG is removed once the execution of the given transaction is complete, 
further wherein the temporary data and/or extended algorithm code stored in the DAG is modified in response to new solutions arising during operation of the transaction system. 

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a transaction system, a plurality of computing nodes, a data communication network, a blockchain, machine-readable elements, a computer program product, non-transitory computer-readable storage media, computer-readable instructions, comprising processing hardware; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
exchange encrypted data 
store temporary data and/or extended algorithm code used during an execution of a given transaction, 
wherein the temporary data and/or extended algorithm code stored in the DAG is removed once the execution of the given transaction is complete

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a transaction system, a plurality of computing nodes, a data communication network, a blockchain, machine-readable elements, a computer program product, non-transitory computer-readable storage media, computer-readable instructions, comprising processing hardware; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
exchange encrypted data 
store temporary data and/or extended algorithm code used during an execution of a given transaction, 
wherein the temporary data and/or extended algorithm code stored in the DAG is removed once the execution of the given transaction is complete

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than  the judicial exception. See MPEP 2106.05(g). See Applicant’s specification pages 10-11, 20, 35, 39, about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 2-9 and 11-19 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2-9 and 11-19 are directed to an abstract idea. Thus, the dependent claims 2-9 and 11-19 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Prior Art
Examiner would like to cite but not rely upon the following references which generally describe the state of the art.

US 20220172221 A1	BHATTIPROLU; Subha Lalitha et al.
US 20220168172 A1	RAHEMAN; Fazal
US 11349824 B2		Li; Chenxing et al.
US 20220164338 A1	Blackshear; Samuel Howard et al.
US 20220136722 A1	SHARMA; Mayank et al.
US 20220101318 A1	ZHANG; Jiheng et al.
US 11281988 B1		Naveh; Amir et al.
US 20210365357 A1	Gamliel; Roi et al.
US 20210350363 A1	Simpson; Toby William et al.
US 11010728 B2		Irazabal; Jeronimo
US 10871950 B2		De Smet; Bart J. F.
US 20200076884 A1	Li; Chong et al.
US 20200004737 A1	Qiu; Honglin
US 20200004604 A1	Lavoie; John L. et al.
US 20190179648 A1	Kevorkian; Gabriel
US 20190042911 A1	Koren; Guy et al.
US 10152349 B1		Anand; Ajay
US 20180308134 A1	MANNING; Charles et al.
US 20170353309 A1	Gray; John Marley
US 20160197829 A1	THUBERT; Pascal et al.
US 20160072697 A1	THUBERT; PASCAL et al.
US 20120079490 A1	BOND; Barry Clayton et al.
US 20120019535 A1	Miyashita; Hisashi et al.
US 20090055332 A1	LEE; Won Suk
US 20060005176 A1	Kawahara; Shiyouji et al.
US 20040216095 A1	Wu, Youfeng
US 20030204562 A1	Hwang, Gwan-Hwan
US 6236410 B1		Politis; George et al.
US 5970496 A		Katzenberger; Gary Shon  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693